Citation Nr: 1229116	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for dystonia.  

2.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system in this case.     

The Veteran requested to be afforded with a hearing before a Decision Review Officer (DRO), as well as the Board, in September 2008.  However, in July 2012, the Veteran through his representative requested that his appeal be decided based on the evidence already of record and stated that he no longer wanted a Board hearing.  38 C.F.R. § 20.704(e).  Although the Veteran did not specifically withdraw his request for a DRO hearing, he clearly stated that he wanted his appeal decided based on the evidence already of record, as noted above.  The statement certainly indicates that the Veteran no longer desires a DRO hearing.  The Veteran has at no time apprised the Board that he was denied an RO hearing (i.e., one was never scheduled).  Additionally, subsequent to his being denied a hearing at the RO level, the Veteran was advised of his right to a hearing before the Board and ultimately decided that he did not want a Board hearing.  For these reasons, we conclude that the Veteran's due process rights have not been violated.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


(CONTINUED ON NEXT PAGE)


FINDING OF FACT

In a letter received by the Board on July 23, 2012, which was prior to the promulgation of a decision in the appeal, the Veteran through his representative requested that his appeal with respect to the issue of whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for dystonia be withdrawn.


CONCLUSION OF LAW

Regarding the issue of whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for dystonia, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  

In correspondence dated July 9, 2012 and received by the Board on July 23, 2012, the Veteran through his representative requested that his appeal with respect to the issue of whether new and material evidence has been presented sufficient to reopen the previously denied claim for dystonia be withdrawn.  Because the Veteran has withdrawn his appeal of the issue involving dystonia in writing, there remain no allegations of errors of fact or law for appellate consideration.   Although the Veteran's representative subsequently advanced argument in support of the appeal in the brief dated July 30, 2012, the Veteran's withdrawal had already become effective.  See 38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

The Veteran's appeal regarding the issue of whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for dystonia is dismissed.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below. 

The Veteran contends that he developed ED due to various medications taken and prescribed during his 26-year naval career.  See May 2006 VA Form 21-4138.  The Veteran's service treatment records (STRs) show that the Veteran took a number of medications to treat various medical ailments during his lengthy period of active service, to include aspirin, Tylenol, NSAIA (nonsteroidal anti-inflammatory analgesic), Naproxyn, Motrin, and Ibuprofen.  The Veteran is also shown to currently suffer from ED.  See, e.g., February 2007 treatment record which includes an assessment of male erectile disorder.  

Furthermore, a private physician wrote in a May 2007 letter that the Veteran's erectile dysfunction "may be" related to the medications which he had been taking while still in active military service.  However, because the physician used speculative terminology and provided no rationale for the opinion, it is insufficient to establish the necessary nexus between the Veteran's ED and active service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).

In the alternative, the Veteran has asserted that he is entitled to service connection for ED as secondary to his service-connected diabetes mellitus type II.  See July 2012 Appellant's Brief, page 2.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on review of the evidentiary record, the Board notes that VA must consider whether service connection for the Veteran's claimed disabilities is warranted on a direct basis or, alternatively, on a secondary basis. 

In light of the foregoing and the fact that the Veteran has not been provided with a medical examination in connection with his claim, the Board finds that a remand for a medical examination and medical nexus opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate medical examination for his claimed ED.  All relevant documents, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.   

a.  Based on review of the record, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current ED is causally or etiologically related to the Veteran's period of active military service, to include any symptomatology, incident, or event therein; OR whether such a relationship to service is unlikely (i.e., less than a 50 percent degree of probability).  Please explain.    

In providing his or her opinion, the examiner should consider the Veteran's contention that taking a number of medications to treat various medical ailments during his lengthy period of active service caused him to develop ED.  

b.  If the answer to the above is in the negative, provide an opinion on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability or greater) that the Veteran's ED was caused or aggravated (i.e., permanently worsened) by the Veteran's diabetes mellitus; OR is such a relationship to the Veteran's diabetes mellitus on either a causation or aggravation basis unlikely (i.e., less than a 50 percent degree of probability).  Please explain.  

Note:  The examiner should consider the lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner should also consider the May 2007 private medical opinion and any relevant medical principles, to the extent appropriate.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability.  If the examiner concludes that the Veteran's ED has been aggravated by his diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the ED before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

2.   After the above actions have been completed and any other development deemed necessary has been undertaken, readjudicate the Veteran's claim.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being REMANDED for additional evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


